Citation Nr: 0306249	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  96-23 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151  for additional disability of the left leg 
and low back as a result of surgical treatment in January 
1961 by the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran had active service from January 1945 to November 
1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in December 1995 by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

By a decision in December 1999, the Board denied the 
veteran's claim as not well grounded.  The veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court), which, upon a motion by the 
Secretary of Veterans Affairs, vacated the Board's decision 
of December 1999 and remanded the matter to the Board for 
further proceedings, to include consideration of the Veterans 
Claims Assistance Act of 2000, which eliminated the 
requirement that a claim be well grounded.

In September 2001, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in November 2002.

FINDINGS OF FACT

There is no competent medical evidence that VA surgical 
treatment in January 1961 caused any additional disability of 
the veteran's left leg or low back.


CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability of the left leg and low back as a 
result of VA surgical treatment in January 1961 is not 
warranted.  38 U.S.C.A. §§ 1151, 5107 (West 1991 & 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claim which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefit which the veteran is seeking.  

In December 2002, the Board wrote to the veteran and notified 
him that: the evidence needed to substantiate his would be 
evidence tending to show that he sustained additional 
disability as a proximate result of VA treatment; evidence 
needed to substantiate his claim would be medical evidence or 
a medical opinion by a physician who had reviewed all 
pertinent medical records to the effect that VA treatment in 
1961 caused additional disability of his back and left lower 
extremity; and that it was his responsibility to obtain and 
submit such evidence.  The veteran responded in February 2003 
by submitting his personal statement.  He did not submit any 
medical evidence or any medical opinion.  The Board concludes 
that all reasonable efforts were made by VA to obtain 
evidence necessary to substantiate the veteran's claim and 
that the notice provisions of the VCAA have been complied 
with.  The Board finds that there will be no prejudice to the 
veteran if the Board decides his appeal at this time and the 
Board will, therefore, proceed to consider the veteran's 
claim on the merits.  See Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5103, 5103A (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002)); see also 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, and the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable, compensation shall be awarded 
in the same manner as if such disability were service 
connected.  The requirement to show that the proximate cause 
of the additional disability was fault on VA's part or an 
event which was not reasonably foreseeable was added by 
amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
and applies to claims for compensation under 38 U.S.C.A. 
§ 1151 which were filed on or after October 1, 1997.  
VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998). As the veteran 
filed his claim prior to October 1, 1997, the amendments to 
the law do not apply to his case.  The veteran contends that 
VA surgery on his left lower extremity in January 1961 
resulted in additional disability of the left leg, to include 
shortening of the left leg, and additional disability of the 
low back, to include low back pain, due to an altered gait.  
The issue for the Board's consideration is whether the VA 
surgical treatment in January 1961 was the proximate cause of 
any additional disability of the left leg and low back.

The record reveals that, in September 1960, the veteran was 
seen at a private hospital for a history of pain in the left 
anterior thigh for one week.  At admission, a large abscess 
of the left thigh, which was draining, was found.  The 
impression was osteomyelitis of the left leg with left thigh 
abscess.  The veteran was advised to seek care at a VA 
hospital.

In October 1960, the veteran was admitted to a VA hospital 
for evaluation of pain and persistent drainage from the inner 
groin region of the left thigh.  It was noted that he had 
apparently undergone a punch biopsy through an antero-lateral 
incision in the thigh in the upper third of the left leg at a 
private facility.  At admission, the veteran was noted to 
have a small vertical incision about 3 inches in length which 
exuded a small amount of purulent material in the left upper 
thigh.  During hospitalization, cultures of drainage from a 
sinus tract in the upper thigh revealed a coagulase positive 
staphylococci and coliform bacilli.  X-rays of the left femur 
and left hip revealed patchy demineralization and disturbance 
of the bone architecture in the upper part of the femur in 
the subtrochanteric area and extending up into the greater 
trochanter and neck area without apparent invasion of the 
joint itself, which was compatible with an osteomyelitis.  

In January 1961, the veteran was taken to surgery and a 
saucerization of the upper femur was accomplished by 
windowing the bone in the subtrochanteric area on the 
anterior aspect of the femur through an old incision 
previously made for drainage.  The specimen was sent for 
pathological examination and the diagnosis was chronic 
osteomyelitis.  Post-surgery, the veteran had improvement in 
nutrition, weight gain, and marked improvement in subjective 
symptoms.  Physiotherapy was initiated, which gradually 
restored satisfactory motion of the left hip and left knee, 
although there was a very slight flexion contracture 
remaining in the left knee.  He then was weight bearing on 
crutches.  X-rays of the left femur in June 1961 revealed 
changes which were felt to indicate early healing and 
resolution of the active phase of the osteomyelitis.  At 
discharge in June 1961, it appeared that the veteran's 
infection was being gradually brought under control, there 
had not been any significant impairment of function, and the 
hip joint itself had been spared from invasion by the 
offending organism.  The final diagnosis was hematogenous 
osteomyelitis, left femur, region of subtrochanteric area, 
greater trochanter and lower neck, treated, improved.

In July 1961, the veteran was readmitted to the VA facility 
for treatment of a subcutaneous abscess in the left thigh.  
There was prompt healing following incision and drainage of 
the abscess.

In June 1982 at a VA outpatient clinic, the veteran 
complained that an area of his left femur drained now and 
then.  On examination, no drainage was found.  The assessment 
was old osteomyelitis, left femur.

In November 1983, the veteran was evaluated by a private 
physician for a history of severe problems with the left leg.  
The veteran was walking with a limp.  Measurement showed that 
his left leg was 2 1/2 centimeters shorter than his right leg.  
The physician found that the veteran had chronic 
osteomyelitis, probably hematogenous in origin.

At a VA examination in May 1984, the veteran gave a history 
of osteomyelitis of left femur since 1960, surgery in 1961, 
and recurrent drainage.  He complained of low back pain for 
one year.  The diagnoses were: chronic osteomyelitis of the 
left femur with moderate to severe degenerative arthritis of 
the left hip; chronic lumbar strain with mild to moderate 
degenerative arthritis, scoliosis, and L4-5 disc space 
narrowing; and mild limitation of the left knee with mild 
osteoporosis and early degenerative arthritis.

At a personal hearing in August 1996, the veteran testified 
that, after the surgery he had in 1961, he limped and used 
crutches for a year and that he began to have back problems 
in 1984.  He stated that he was in worse condition when he 
was discharged from the hospital in June 1961 than when he 
was admitted and that he had had problems with pain, drainage 
and ambulation since that time.

In August 1997, the Board remanded this case to the RO for an 
examination and an opinion on a series of questions 
concerning the veteran's condition.  The examination was 
conducted in January 1998.  The examiner reported that the 
claims file and all records had been reviewed.  A complete 
history was taken.  On examination, it was noted that the 
veteran walked with a cane and that he dragged his shorter 
left lower extremity.  Flexion of the left hip was to 30 
degrees and external rotation was to 45 degrees without 
apprehension, pain or muscle spasm. The left hip showed 
osteomyelitis in the proximal 1/3 of the femur which appeared 
subacute or chronic.  It was noted that the veteran had lost 
the femoral head with considerable shortening.  Basic fusion 
of the hip was noted.  

As to the questions asked in the Board's August 1997 remand, 
the examiner opined as follows:

(a) As to the question, did the surgery performed by VA in 
January 1961 cause the veteran's underlying condition to 
improve, have no effect at all, or cause the underlying 
condition to increase in severity, the VA physician 
responded: Surgery in 1961 caused a benefit to this patient--
improved.

(b) As to the question, considering the pertinent clinical 
findings prior to and subsequent to the January 1961 surgery, 
what were the necessary consequences of the surgery; that is, 
what consequences were certain to result from, or intended to 
result from the surgical treatment, the examiner responded: 
There is no way of telling this at this time.

(c) As to the question did the January 1961 surgery cause 
postoperative residual disability which was not certain to 
result from, or intended to result from it, and if so, what 
did such postoperative residual disability consist of, the 
examiner stated: no, the surgery did not cause disability.

(d) As to the question if an increase in disability is found, 
did any increase in disability result from the continuance 
and natural progress of the underlying condition, the 
examiner noted that this was not applicable.

(e) And as to the question, did VA treatment affect the 
natural progress of the underlying condition, and if so, in 
what manner, the examiner stated: yes, it made it better.

In September 2001, the Board again remanded the case for a 
review of the claims file and an expert medical opinion.  In 
August 2002, the reviewing physician reported that: the 
etiology of the veteran's left leg shortening is chronic 
infection in the upper left femur and hip joint, producing 
bone destruction and thereby losing the length of the bone; 
the cause of his low back problem is severe degenerative 
arthritis; the VA surgery in January 1961 caused the 
veteran's underlying condition to improve; it was a medical 
necessity to explore the swelling, pain, and redness in the 
groin, and that was exactly what was done; it is more than 
likely that an infection brought on by a hematogenous process 
had settled in the bone, and surgery improved the infectious 
condition; the veteran's residual disability of a chronic 
draining sinus is a continuance of the natural progress of 
the underlying condition; and there is no way that one can 
opine that the VA surgical procedure in 1961 did anything 
adverse to the veteran's condition.
 
The issue of whether VA surgery in January 1961 caused 
additional disability of the left leg and/or back is, the 
Board finds, a medical question.  A layperson, like the 
veteran, is not qualified to offer an opinion on a question 
of medical causation.  See Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  As noted above, the veteran has not submitted a 
medical opinion in support of his claim.  The 2 physicians 
who have reviewed the veteran's records at the Board's 
request have both found that the VA surgery in January 1961 
did not result in any additional disability but rather was 
ameliorative and improved the veteran's condition, at least 
for a while.  There is thus no competent medical evidence 
that VA surgical treatment in January 1961 resulted in any 
additional disability of the veteran's left leg or low back.  
The Board, therefore, finds that the preponderance of the 
credible evidence is against the veteran's claim of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the left leg 
and low back, and entitlement to that benefit is not 
established.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 




ORDER


Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151  for additional disability of the left leg 
and low back as a result of VA surgical treatment in January 
1961 is denied.




		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

